MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be                                  Oct 24 2019, 9:18 am
      regarded as precedent or cited before any
                                                                                  CLERK
      court except for the purpose of establishing                            Indiana Supreme Court
                                                                                 Court of Appeals
      the defense of res judicata, collateral                                      and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Bruce W. Graham                                           Curtis T. Hill, Jr.
      Graham Law Firm, P.C.                                     Attorney General
      Lafayette, Indiana
                                                                Lauren A. Jacobsen
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      J.W.J.,                                                   October 24, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                19A-JV-1046
              v.                                                Appeal from the
                                                                Tippecanoe Superior Court
      State of Indiana,                                         The Honorable
      Appellee-Petitioner                                       Faith A. Graham, Judge
                                                                Trial Court Cause No.
                                                                79D03-1901-JD-6



      Vaidik, Chief Judge.


[1]   J.W.J. was adjudicated a delinquent for committing what would be two counts

      of Level 3 felony rape and two counts of Level 6 felony strangulation if


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1046 | October 24, 2019                Page 1 of 3
      committed by an adult. Before the dispositional hearing, J.W.J. underwent a

      psycho-sexual assessment with a therapist at Families United, Inc., who

      recommended that he be placed in a residential facility because he refused to

      admit to the offenses, which the community-based program at Families United

      required. The probation department agreed and recommended that J.W.J. be

      placed on probation and sent to Pierceton Woods Academy, a residential

      facility, as a condition of his probation.


[2]   At the dispositional hearing, the juvenile court asked the State if it had any

      evidence to present, and the State responded that it only had the probation

      department’s recommendation. The court then asked defense counsel if she

      had any evidence to present, and defense counsel responded “No,” as J.W.J.

      was “in agreement with Probation’s recommendation.” Tr. p. 127. When the

      court asked defense counsel to clarify whether J.W.J. was “in agreement with

      the recommendation to go to Pierceton Woods,” she said “Yes.” Id. Finally,

      the court asked J.W.J.’s mother if she agreed with the probation department’s

      recommendation, and she responded “Yes.” Id. at 128. A probation officer

      then testified that the probation department recommended Pierceton Woods

      because J.W.J. “denie[d] any wrongdoing,” which made a community-based

      program like Families United inappropriate. Id. at 129. Notably, defense

      counsel did not ask the probation officer any questions or present any evidence

      or argument that another option was more appropriate. The court accepted the

      probation department’s recommendation.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1046 | October 24, 2019   Page 2 of 3
[3]   J.W.J. now appeals, arguing that the court abused its discretion in placing him

      at Pierceton Woods. The State responds that J.W.J. “invited any alleged error

      in his placement and consequently cannot seek to take advantage of it on

      appeal.” Appellee’s Br. p. 10. We agree with the State. Pursuant to the

      invited-error doctrine, a party cannot take advantage of an error he “commits,

      invites, or which is the natural consequence of [his] own neglect or

      misconduct.” Durden v. State, 99 N.E.3d 645, 651 (Ind. 2018). At the

      dispositional hearing, J.W.J. and his mother agreed that he should be placed at

      Pierceton Woods and did not present any evidence or argument that another

      option was more appropriate. J.W.J. didn’t address these crucial facts in his

      brief or file a reply brief to respond to the State’s invited-error argument. We

      therefore affirm the juvenile court.


      Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1046 | October 24, 2019   Page 3 of 3